Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Applicant's response filed under 37 C.F.R. § 1.111 in response to a Non-Final Office Action. Claims 1, 22, and 24-29 have been amended; No claims have been added; Claims 20-21 canceled. Claims 1-19 and 22-29 are subject to examination.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-8, 10, 12-15, 19, and 22-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rico Alvarino et al. (Rico Alvarino hereafter) (US 20170238292  in view of AXMON et al. (AXMON hereafter) (US 20180192313 A1), in further view of ZENG et al. (ZENG hereafter) (US 20190044782 A1). 

Regarding claim 1, Rico Alvarino teaches, A receiver, 
wherein the receiver is configured to receive and process a radio signal (Rico Alvarino; The operations 1100 may be performed, for example, by a UE (e.g., UE 120) which may be an NB-IoT device, Par. 0100), the radio signal comprising at least a first frequency band (anchor RB) and a second frequency band (additional RB), the first frequency band comprising a first signal (Rico Alvarino; The operations 1100 may begin, at 1102, by performing a cell search based on one or more signals (e.g., PSS, SSS, and PBCH) received in an anchor RB, Par. 0100), the second frequency band comprising a second signal (Rico Alvarino; At 1206, the UE performs narrowband communications with the BS using … the at least one additional RB. The narrowband communications can be performed differently for different RBs, Par. 0100), and each of the first signal and the second signal comprising a plurality of frames, each frame comprising a plurality of subframes (Rico Alvarino; As illustrated in the subframe structure 500 of FIG. 5, eMTC UEs can support narrowband operation, Par. 0067; Each radio frame may consist of 50 subframes with a length of 10 ms, Par. 0077)
wherein one or more of the subframes of the first signal comprises connecting information allowing a receiver to establish a connection with a wireless communication system (Rico Alvarino; The PSS … may be used by UEs for cell search and acquisition, Par. 0054; Based on the timing boundary, a UE is able to receive a PBCH transmission, which may be transmitted in subframe 0 of a radio frame, Par. 0075), and 
wherein the receiver is configured to establish the connection with the wireless communication system using the connecting information (Rico Alvarino; The PSS … may be used by UEs for cell search and acquisition, Par. 0054), and, after having established the connection with the wireless communication system (Rico Alvarino; At 1104, the UE determines a location … based on an indication received in the anchor RB … via dedicated signaling such as radio resource control (RRC) signaling), Par. 0100) and responsive to band information indicating the second frequency band (Rico Alvarino; At 1104, the UE determines a location (e.g., a frequency location) of at least one additional RB, Par. 0100), to operate in the second frequency band (Rico Alvarino; At 1206, the UE performs narrowband communications with the BS using at least one of: the anchor RB or the at least one additional RB, Par. 0100), 
wherein the connecting information comprises system information (Rico Alvarino; the UE may receive signaling (e.g., in SIB1) indicating other PRBs than the anchor PRB are available for narrowband communications. The UE may use the other PRBs, for example, for PRACH transmissions, Par. 0120).
Rico Alvarino fails to explicitly teach, 
wherein all of the subframes of the second signal are free of any connecting information so that a receiver listening to the second signal cannot set up a connection with the wireless communication system;
, RACHs, usable by the receiver for random access, and 
wherein the RACHs are located in separate RACH frequency bands.
However, in the same field of endeavor, AXMON teaches, 
wherein all of the subframes of the second signal are free of any connecting information so that a receiver listening to the second signal cannot set up a connection with the wireless communication system (AXMON; It has been agreed to support multi-PRB operation in 3GPP Rel-13. In this case NB-PSS, NB-SSS, PBCH and system information is broadcasted only on one (or more) anchor-PRB(s) and upon connection setup UEs can be assigned to carry out their connected sessions on other "secondary-PRBs" not containing these signals, Par. 0046). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Rico Alvarino to include the use of synchronization signal as taught by AXMON in order to setup connection (AXMON; Par. 0046).
Rico Alvarino-AXMON fails to explicitly teach, 
wherein the system information provides several random access channels, RACHs, usable by the receiver for random access, and 
wherein the RACHs are located in separate RACH frequency bands.
However, in the same field of endeavor, ZENG teaches,
wherein the system information provides several random access channels, RACHs, usable by the receiver for random access (ZENG; The base station sends, to the terminal, a system information block (System Information Block, SIB) message that carries resource pool configuration information. Specifically, the base station classifies available PRACH channel resources into a plurality of PRACH channel resource pools through frequency division multiplexing, Par. 0221-0222; The terminal sends a message 1 to the base station on the selected PRACH channel resource pool, Par. 0229), and 
wherein the RACHs are located in separate RACH frequency bands (ZENG; a plurality of PRACH channels are classified into a No.1 PRACH signal channel, a No.2 PRACH channel, and a No.3 PRACH channel through frequency division multiplexing, Par. 0224).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Rico Alvarino-AXMON to include the use of different PRACH channels as taught by ZENG in order to support different uplink subcarrier spacing (ZENG; Par. 0223).

Regarding claim 2, Rico Alvarino-AXMON-ZENG teaches, The receiver of claim 1, wherein each subframe of the first signal comprises the connecting information (Rico Alvarino; The PSS … may be used by UEs for cell search and acquisition, Par. 0054; Based on the timing boundary, a UE is able to receive a PBCH transmission, which may be transmitted in subframe 0 of a radio frame, Par. 0075 & AXMON; FIG. 3 illustrates slot layout for NB-RS, NB-PSS and NB-SSS according to an embodiment, Par. 0052). 
The rational and motivation for adding this teaching of AXMON is the same as for Claim 1.

Regarding claim 3, Rico Alvarino-AXMON-ZENG teaches, The receiver of claim 1, wherein the connecting information comprises synchronization information and/or system information (Rico Alvarino; The PSS … may be used by UEs for cell search and acquisition, Par. 0054 & AXMON; It has been agreed to support multi-PRB operation in 3GPP Rel-13. In this case NB-PSS, NB-SSS, PBCH and system information is broadcasted only on one (or more) anchor-PRB(s), Par. 0046).  
The rational and motivation for adding this teaching of AXMON is the same as for Claim 1.

Regarding claim 4, Rico Alvarino-AXMON-ZENG teaches, The receiver of claim 1, wherein one or more of the subframes of the first signal further comprises one or more of:   
a region for a downlink channel (Rico Alvarino; subframe structure 500 of FIG. 5, Par. 067 & AXMON; FIG. 3 illustrates slot layout for NB-RS, NB-PSS and NB-SSS according to an embodiment, Par. 0052).  
The rational and motivation for adding this teaching of AXMON is the same as for Claim 1.

Regarding claim 5, Rico Alvarino-AXMON-ZENG teaches, The receiver of claim 1, wherein the radio signal comprises a third frequency band, the third frequency band comprising the first signal (Rico Alvarino; the additional frequency resources may be a list of other anchor RBs, Par. 0108).  

Regarding claim 6, Rico Alvarino-AXMON-ZENG teaches, The receiver of claim 1, wherein the radio signal comprises a fourth frequency band, the fourth frequency band comprising the second signal (Rico Alvarino; the BS can signal a frequency resource in a different carrier in-band, a different guard band, or for standalone from a different cell, Par. 0108; other UEs (e.g., UEs that support narrowband communications using the anchor PRB and/or additional PRBs) may be capable of using non-anchor PRBs for transmitting PRACH messages, Par. 0118).  

Regarding claim 7, Rico Alvarino-AXMON-ZENG teaches, The receiver of claim 6,
wherein the second signal in the second frequency band comprises further band information indicating the fourth frequency band (Rico Alvarino; other SIBs … may be sent in other PRBs available for narrowband communication between the BS and UE, Par. 0112; if the UE supports communications on multiple PRBs, the UE get the indication in the SIB of the additional PRBs and select which PRBs to monitor, Par. 0115), the receiver configured to operate in the second frequency band responsive to the further band information (Rico Alvarino; Multiple frequency regions may be defined for the other transmissions and the UE may choose between the regions, for example, based on UE ID and/or coverage level, Par. 0112).  

Regarding claim 8, Rico Alvarino-AXMON-ZENG teaches, The receiver of claim 6,
wherein the band information indicates for a certain receiver (Rico Alvarino; a UE (e.g., UE 120) which may be an NB-IoT device, Par. 0100) the second and fourth radio frequency bands dependent on a capacity on the respective bands, dependent on the kind of receiver, dependent on a certain function provided by a receiver (Rico Alvarino; if the UE is capable of using multiple PRBs (e.g., the anchor PRB and/or additional PRBs) for narrowband communications, then for PRACH message transmission, the UE may select between using the anchor PRB or using other PRBs for the PRACH transmission … The PRB may be selected randomly by the UE, Par. 0118), or dependent on a message type carried over a, e.g. prioritized messages used for signaling emergency information.  

Regarding claim 10, Rico Alvarino-AXMON-ZENG teaches, The receiver of claim 1, wherein one or more of the subframes of the second signal comprises one or more of 
a region for a downlink channel (Rico Alvarino; subframe structure 500 of FIG. 5, Par. 067 & AXMON; upon connection setup UEs can be assigned to carry out their connected sessions on other "secondary-PRBs", Par. 0046),
a region for a uplink channel (Rico Alvarino; subframe structure 500 of FIG. 5, Par. 067 & AXMON; transmit user plane data on the secondary-PRB , Par. 0046).  
The rational and motivation for adding this teaching of AXMON is the same as for Claim 1.

Regarding claim 12, Rico Alvarino-AXMON-ZENG teaches, The receiver of claim 1, comprising a receiver section configured to receive the first frequency band and to be switched from the first frequency band to the second frequency band responsive to the system information, the receiver configured to switch from the first frequency band to the second frequency band using the band information (Rico Alvarino; At 1104, the UE determines a location (e.g., a frequency location) of at least one additional RB, Par. 0100 & AXMON; It has been agreed to support multi-PRB operation in 3GPP Rel-13. In this case NB-PSS, NB-SSS, PBCH and system information is broadcasted only on one (or more) anchor-PRB(s) and upon connection setup UEs can be assigned to carry out their connected sessions on other "secondary-PRBs" not containing these signals, Par. 0046).  
The rational and motivation for adding this teaching of AXMON is the same as for Claim 1.

Regarding claim 13, Rico Alvarino-AXMON-ZENG teaches, The receiver of claim 1, comprising a receiver section configured to simultaneously receive a plurality of frequency bands, and to simultaneously process the first and second signals (AXMON; UEs will therefore monitor paging … on the anchor carrier, transmit user plane data on the secondary-PRB, Par. 0046).  
The rational and motivation for adding this teaching of AXMON is the same as for Claim 1.

Regarding claim 14, Rico Alvarino-AXMON-ZENG teaches, The receiver of claim 1, comprising a transmitter section configured to simultaneously transmit a signal in a plurality of frequency bands (AXMON; UEs will therefore monitor paging … on the anchor carrier, transmit user plane data on the secondary-PRB, Par. 0046).  
The rational and motivation for adding this teaching of AXMON is the same as for Claim 1.

Regarding claim 15, Rico Alvarino-AXMON-ZENG teaches, The receiver of claim 1, wherein the receiver is an loT device (Rico Alvarino; a UE (e.g., UE 120) which may be an NB-IoT device, Par. 0100), the wireless communication system is configured to serve non-loT devices and loT devices (Rico Alvarino; These UEs may co-exist with legacy and/or advanced UEs (e.g., capable of operating on a wider bandwidth) in wireless communication network 100, Par. 0062), and the first and second frequency bands comprise a bandwidth that is narrower than a bandwidth of a frequency band within which the non-loT devices are operable (Rico Alvarino; devices with limited communication resources, e.g. smaller bandwidth, may be referred to generally as narrowband UEs. Similarly, legacy devices, such as legacy and/or advanced UEs (e.g., in LTE) may be referred to generally as wideband UEs. Generally, wideband UEs are capable of operating on a larger amount of bandwidth than narrowband UEs, Par. 0061).  

Regarding claim 19, Rico Alvarino-AXMON-ZENG teaches, The receiver of claim 1, wherein the first signal comprises the band information indicating the second frequency band (Rico Alvarino; At 1104, the UE determines a location (e.g., a frequency location) of at least one additional RB, Par. 0100).  

Regarding claim 22, Rico Alvarino teaches, A transmitter, 
wherein the transmitter (a BS) is configured to transmit a radio signal, the radio signal comprising at least a first frequency band (anchor RB) and a second frequency band (additional RB), the first frequency band comprising a first signal (Rico Alvarino; The operations 1100 may begin, at 1102, by performing a cell search based on one or more signals (e.g., PSS, SSS, and PBCH) received in an anchor RB within a set of RBs available for narrowband communications with a BS , Par. 0100), the second frequency band comprising a second signal (Rico Alvarino; At 1206, the UE performs narrowband communications with the BS using at least one of: the anchor RB or the at least one additional RB. The narrowband communications can be performed differently for different RBs, Par. 0100), , and each of the first signal and the second signal comprising a plurality of frames, each frame comprising a plurality of subframes (Rico Alvarino; As illustrated in the subframe structure 500 of FIG. 5, eMTC UEs can support narrowband operation, Par. 0067; Each radio frame may consist of 50 subframes with a length of 10 ms, Par. 0077),  
wherein one or more of the subframes of the first signal comprises connecting information allowing a receiver to establish a connection with a wireless communication system (Rico Alvarino; The PSS … may be used by UEs for cell search and acquisition, Par. 0054; Based on the timing boundary, a UE is able to receive a PBCH transmission, which may be transmitted in subframe 0 of a radio frame, Par. 0075) and 
wherein the connecting information comprises system information (Rico Alvarino; the UE may receive signaling (e.g., in SIB1) indicating other PRBs than the anchor PRB are available for narrowband communications. The UE may use the other PRBs, for example, for PRACH transmissions, Par. 0120).
Rico Alvarino fails to explicitly teach, 
wherein all of the subframes of the second signal are free of any connecting information so that a receiver listening to the second signal cannot set up a connection with the wireless communication system;
wherein the system information provides several random access channels, RACHs, usable by the receiver for random access, and 
wherein the RACHs are located in separate RACH frequency bands.
However, in the same field of endeavor, AXMON teaches, 
wherein all of the subframes of the second signal are free of any connecting information so that a receiver listening to the second signal cannot set up a connection with the wireless communication system (AXMON; It has been agreed to support multi-PRB operation in 3GPP Rel-13. In this case NB-PSS, NB-SSS, PBCH and system information is broadcasted only on one (or more) anchor-PRB(s) and upon connection setup UEs can be assigned to carry out their connected sessions on other "secondary-PRBs" not containing these signals, Par. 0046). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Rico Alvarino to include the use of synchronization signal as taught by AXMON in order to setup connection (AXMON; Par. 0046).
Rico Alvarino-AXMON fails to explicitly teach, 
wherein the system information provides several random access channels, RACHs, usable by the receiver for random access, and 
wherein the RACHs are located in separate RACH frequency bands.
However, in the same field of endeavor, ZENG teaches,
wherein the system information provides several random access channels, RACHs, usable by the receiver for random access (ZENG; The base station sends, to the terminal, a system information block (System Information Block, SIB) message that carries resource pool configuration information. Specifically, the base station classifies available PRACH channel resources into a plurality of PRACH channel resource pools through frequency division multiplexing, Par. 0221-0222; The terminal sends a message 1 to the base station on the selected PRACH channel resource pool, Par. 0229), and 
wherein the RACHs are located in separate RACH frequency bands (ZENG; a plurality of PRACH channels are classified into a No.1 PRACH signal channel, a No.2 PRACH channel, and a No.3 PRACH channel through frequency division multiplexing, Par. 0224).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Rico Alvarino-AXMON to include the use of different PRACH channels as taught by ZENG in order to support different uplink subcarrier spacing (ZENG; Par. 0223).

Regarding claim 23, Rico Alvarino-AXMON-ZENG teaches, A wireless communication system, comprising: 
a receiver as claimed in claim 1 (See Claim 1); and   
a transmitter as claimed in claim 21 (See claim 21).  

Regarding claim 24, Rico Alvarino teaches, A method, comprising: 
receiving and processing, by a receiver of a wireless communication system, a radio signal (Rico Alvarino; The operations 1100 may be performed, for example, by a UE (e.g., UE 120) which may be an NB-IoT device, Par. 0100), the radio signal comprising at least a first frequency band (anchor RB) and a second frequency band (additional RB), the first frequency band comprising a first signal (Rico Alvarino; The operations 1100 may begin, at 1102, by performing a cell search based on one or more signals (e.g., PSS, SSS, and PBCH) received in an anchor RB within a set of RBs available for narrowband communications with a BS , Par. 0100), the second frequency band comprising a second signal (Rico Alvarino; At 1206, the UE performs narrowband communications with the BS using at least one of: the anchor RB or the at least one additional RB. The narrowband communications can be performed differently for different RBs, Par. 0100), and each of the first signal and the second signal comprising a plurality of frames, each frame comprising a plurality of subframes (Rico Alvarino; As illustrated in the subframe structure 500 of FIG. 5, eMTC UEs can support narrowband operation, Par. 0067; Each radio frame may consist of 50 subframes with a length of 10 ms, Par. 0077)  
wherein one or more of the subframes of the first signal comprises connecting information allowing a receiver to establish a connection with a wireless communication system (Rico Alvarino; The PSS … may be used by UEs for cell search and acquisition, Par. 0054; Based on the timing boundary, a UE is able to receive a PBCH transmission, which may be transmitted in subframe 0 of a radio frame, Par. 0075), and 
establishing a connection of the receiver with the wireless communication system using the connecting information (Rico Alvarino; The PSS … may be used by UEs for cell search and acquisition, Par. 0054), and 
after having established the connection with the wireless communication system, operating the receiver in the second frequency band (Rico Alvarino; At 1206, the UE performs narrowband communications with the BS using … the at least one additional RB, Par. 0100) responsive to band information indicating the second frequency band (Rico Alvarino; At 1104, the UE determines a location (e.g., a frequency location) of at least one additional RB, Par. 0100) and 
wherein the connecting information comprises system information (Rico Alvarino; the UE may receive signaling (e.g., in SIB1) indicating other PRBs than the anchor PRB are available for narrowband communications. The UE may use the other PRBs, for example, for PRACH transmissions, Par. 0120).  
Rico Alvarino fails to explicitly teach, 
wherein all of the subframes of the second signal are free of any connecting information so that a receiver listening to the second signal cannot set up a connection with the wireless communication system;
wherein the system information provides several random access channels, RACHs, usable by the receiver for random access, and 
wherein the RACHs are located in separate RACH frequency bands.
However, in the same field of endeavor, AXMON teaches, 
wherein all of the subframes of the second signal are free of any connecting information so that a receiver listening to the second signal cannot set up a connection with the wireless communication system (AXMON; It has been agreed to support multi-PRB operation in 3GPP Rel-13. In this case NB-PSS, NB-SSS, PBCH and system information is broadcasted only on one (or more) anchor-PRB(s) and upon connection setup UEs can be assigned to carry out their connected sessions on other "secondary-PRBs" not containing these signals, Par. 0046). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Rico Alvarino to include the use of synchronization signal as taught by AXMON in order to setup connection (AXMON; Par. 0046).
Rico Alvarino-AXMON fails to explicitly teach, 
wherein the system information provides several random access channels, RACHs, usable by the receiver for random access, and 
wherein the RACHs are located in separate RACH frequency bands.
However, in the same field of endeavor, ZENG teaches,
wherein the system information provides several random access channels, RACHs, usable by the receiver for random access (ZENG; The base station sends, to the terminal, a system information block (System Information Block, SIB) message that carries resource pool configuration information. Specifically, the base station classifies available PRACH channel resources into a plurality of PRACH channel resource pools through frequency division multiplexing, Par. 0221-0222; The terminal sends a message 1 to the base station on the selected PRACH channel resource pool, Par. 0229), and 
wherein the RACHs are located in separate RACH frequency bands (ZENG; a plurality of PRACH channels are classified into a No.1 PRACH signal channel, a No.2 PRACH channel, and a No.3 PRACH channel through frequency division multiplexing, Par. 0224).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Rico Alvarino-AXMON to include the use of different PRACH channels as taught by ZENG in order to support different uplink subcarrier spacing (ZENG; Par. 0223).

Regarding claim 25, Rico Alvarino teaches, A method, comprising: 
transmitting, by a transmitter of a wireless communication system (a BS), a radio signal, the radio signal comprising at least a first frequency band (anchor RB) and a second frequency band (additional RB), the first frequency band comprising a first signal (Rico Alvarino; The operations 1100 may begin, at 1102, by performing a cell search based on one or more signals (e.g., PSS, SSS, and PBCH) received in an anchor RB within a set of RBs available for narrowband communications with a BS , Par. 0100), the second frequency band comprising a second signal (Rico Alvarino; At 1206, the UE performs narrowband communications with the BS using at least one of: the anchor RB or the at least one additional RB. The narrowband communications can be performed differently for different RBs, Par. 0100), and each of the first signal and the second signal comprising a plurality of frames, each frame comprising a plurality of subframes (Rico Alvarino; As illustrated in the subframe structure 500 of FIG. 5, eMTC UEs can support narrowband operation, Par. 0067; Each radio frame may consist of 50 subframes with a length of 10 ms, Par. 0077),
wherein one or more of the subframes of the first signal comprises connecting information allowing a receiver to establish a connection with a wireless communication system (Rico Alvarino; The PSS … may be used by UEs for cell search and acquisition, Par. 0054; Based on the timing boundary, a UE is able to receive a PBCH transmission, which may be transmitted in subframe 0 of a radio frame, Par. 0075),
wherein the connecting information comprises system information (Rico Alvarino; the UE may receive signaling (e.g., in SIB1) indicating other PRBs than the anchor PRB are available for narrowband communications. The UE may use the other PRBs, for example, for PRACH transmissions, Par. 0120).  
Rico Alvarino fails to explicitly teach, 
wherein all of the subframes of the second signal are free of any connecting information so that a receiver listening to the second signal cannot set up a connection with the wireless communication system,
wherein the system information provides several random access channels, RACHs, usable by the receiver for random access, and 
wherein the RACHs are located in separate RACH frequency bands.
However, in the same field of endeavor, AXMON teaches, 
wherein all of the subframes of the second signal are free of any connecting information so that a receiver listening to the second signal cannot set up a connection with the wireless communication system (AXMON; It has been agreed to support multi-PRB operation in 3GPP Rel-13. In this case NB-PSS, NB-SSS, PBCH and system information is broadcasted only on one (or more) anchor-PRB(s) and upon connection setup UEs can be assigned to carry out their connected sessions on other "secondary-PRBs" not containing these signals, Par. 0046). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Rico Alvarino to include the use of synchronization signal as taught by AXMON in order to setup connection (AXMON; Par. 0046).
Rico Alvarino-AXMON fails to explicitly teach, 
wherein the system information provides several random access channels, RACHs, usable by the receiver for random access, and 
wherein the RACHs are located in separate RACH frequency bands.
However, in the same field of endeavor, ZENG teaches,
wherein the system information provides several random access channels, RACHs, usable by the receiver for random access (ZENG; The base station sends, to the terminal, a system information block (System Information Block, SIB) message that carries resource pool configuration information. Specifically, the base station classifies available PRACH channel resources into a plurality of PRACH channel resource pools through frequency division multiplexing, Par. 0221-0222; The terminal sends a message 1 to the base station on the selected PRACH channel resource pool, Par. 0229), and 
wherein the RACHs are located in separate RACH frequency bands (ZENG; a plurality of PRACH channels are classified into a No.1 PRACH signal channel, a No.2 PRACH channel, and a No.3 PRACH channel through frequency division multiplexing, Par. 0224).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Rico Alvarino-AXMON to include the use of different PRACH channels as taught by ZENG in order to support different uplink subcarrier spacing (ZENG; Par. 0223).

Regarding claim 26, Rico Alvarino teaches, A method, comprising: 
transmitting, by a transmitter of a wireless communication device (a BS), a radio signal, the radio signal comprising at least a first frequency band (anchor RB) and a second frequency band (additional RB), the first frequency band comprising a first signal (Rico Alvarino; The operations 1100 may begin, at 1102, by performing a cell search based on one or more signals (e.g., PSS, SSS, and PBCH) received in an anchor RB within a set of RBs available for narrowband communications with a BS , Par. 0100), the second frequency band comprising a second signal (Rico Alvarino; At 1206, the UE performs narrowband communications with the BS using at least one of: the anchor RB or the at least one additional RB. The narrowband communications can be performed differently for different RBs, Par. 0100), and each of the first signal and the second signal comprising a plurality of frames, each frame comprising a plurality of subframes (Rico Alvarino; As illustrated in the subframe structure 500 of FIG. 5, eMTC UEs can support narrowband operation, Par. 0067; Each radio frame may consist of 50 subframes with a length of 10 ms, Par. 0077)   
wherein one or more of the subframes of the first signal comprises connecting information allowing a receiver to establish a connection with a wireless communication system (Rico Alvarino; The PSS … may be used by UEs for cell search and acquisition, Par. 0054; Based on the timing boundary, a UE is able to receive a PBCH transmission, which may be transmitted in subframe 0 of a radio frame, Par. 0075),
receiving and processing, by a receiver of the wireless communication system, the radio signal (Rico Alvarino; The operations 1100 may be performed, for example, by a UE (e.g., UE 120) which may be an NB-IoT device, Par. 0100), 
establishing a connection of the receiver with the wireless communication system using the connecting information (Rico Alvarino; The PSS … may be used by UEs for cell search and acquisition, Par. 0054), and 
after having established the connection with the wireless communication system, operating the receiver in the second frequency band (Rico Alvarino; At 1206, the UE performs narrowband communications with the BS using at least one of: the anchor RB or the at least one additional RB, Par. 0100) responsive to band information indicating the second frequency band (Rico Alvarino; At 1104, the UE determines a location (e.g., a frequency location) of at least one additional RB, Par. 0100),
wherein the connecting information comprises system information (Rico Alvarino; the UE may receive signaling (e.g., in SIB1) indicating other PRBs than the anchor PRB are available for narrowband communications. The UE may use the other PRBs, for example, for PRACH transmissions, Par. 0120).  
Rico Alvarino fails to explicitly teach, 
wherein all of the subframes of the second signal are free of any connecting information so that a receiver listening to the second signal cannot set up a connection with the wireless communication system;
wherein the system information provides several random access channels, RACHs, usable by the receiver for random access, and 
wherein the RACHs are located in separate RACH frequency bands.
However, in the same field of endeavor, AXMON teaches, 
wherein all of the subframes of the second signal are free of any connecting information so that a receiver listening to the second signal cannot set up a connection with the wireless communication system (AXMON; It has been agreed to support multi-PRB operation in 3GPP Rel-13. In this case NB-PSS, NB-SSS, PBCH and system information is broadcasted only on one (or more) anchor-PRB(s) and upon connection setup UEs can be assigned to carry out their connected sessions on other "secondary-PRBs" not containing these signals, Par. 0046). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Rico Alvarino to include the use of synchronization signal as taught by AXMON in order to setup connection (AXMON; Par. 0046).
Rico Alvarino-AXMON fails to explicitly teach, 
wherein the system information provides several random access channels, RACHs, usable by the receiver for random access, and 
wherein the RACHs are located in separate RACH frequency bands.
However, in the same field of endeavor, ZENG teaches,
wherein the system information provides several random access channels, RACHs, usable by the receiver for random access (ZENG; The base station sends, to the terminal, a system information block (System Information Block, SIB) message that carries resource pool configuration information. Specifically, the base station classifies available PRACH channel resources into a plurality of PRACH channel resource pools through frequency division multiplexing, Par. 0221-0222; The terminal sends a message 1 to the base station on the selected PRACH channel resource pool, Par. 0229), and 
wherein the RACHs are located in separate RACH frequency bands (ZENG; a plurality of PRACH channels are classified into a No.1 PRACH signal channel, a No.2 PRACH channel, and a No.3 PRACH channel through frequency division multiplexing, Par. 0224).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Rico Alvarino-AXMON to include the use of different PRACH channels as taught by ZENG in order to support different uplink subcarrier spacing (ZENG; Par. 0223).

Regarding claim 27, Rico Alvarino teaches, A non-transitory digital storage medium having a computer program stored thereon to perform the method of 
receiving and processing, by a receiver of a wireless communication system, a radio signal (Rico Alvarino; The operations 1100 may be performed, for example, by a UE (e.g., UE 120) which may be an NB-IoT device, Par. 0100), the radio signal comprising at least a first frequency band (anchor RB) and a second frequency band (additional RB), the first frequency band comprising a first signal (Rico Alvarino; The operations 1100 may begin, at 1102, by performing a cell search based on one or more signals (e.g., PSS, SSS, and PBCH) received in an anchor RB within a set of RBs available for narrowband communications with a BS , Par. 0100), the second frequency band comprising a second signal (Rico Alvarino; At 1206, the UE performs narrowband communications with the BS using at least one of: the anchor RB or the at least one additional RB. The narrowband communications can be performed differently for different RBs, Par. 0100), and each of the first signal and the second signal comprising a plurality of frames, each frame comprising a plurality of subframes (Rico Alvarino; As illustrated in the subframe structure 500 of FIG. 5, eMTC UEs can support narrowband operation, Par. 0067; Each radio frame may consist of 50 subframes with a length of 10 ms, Par. 0077),   
wherein one or more of the subframes of the first signal comprises connecting information allowing a receiver to establish a connection with a wireless communication system (Rico Alvarino; The PSS … may be used by UEs for cell search and acquisition, Par. 0054; Based on the timing boundary, a UE is able to receive a PBCH transmission, which may be transmitted in subframe 0 of a radio frame, Par. 0075), and 
establishing a connection of the receiver with the wireless communication system using the connecting information (Rico Alvarino; The PSS … may be used by UEs for cell search and acquisition, Par. 0054), and 
after having established the connection with the wireless communication system, operating the receiver in the second frequency band (Rico Alvarino; At 1206, the UE performs narrowband communications with the BS using at least one of: the anchor RB or the at least one additional RB, Par. 0100) responsive to band information indicating the second frequency band (Rico Alvarino; At 1104, the UE determines a location (e.g., a frequency location) of at least one additional RB, Par. 0100),
wherein the connecting information comprises system information (Rico Alvarino; the UE may receive signaling (e.g., in SIB1) indicating other PRBs than the anchor PRB are available for narrowband communications. The UE may use the other PRBs, for example, for PRACH transmissions, Par. 0120),
when said computer program is run by a computer (Rico Alvarino; The operations 1100 may be performed, for example, by a UE (e.g., UE 120) which may be an NB-IoT device, Par. 0100). 
Rico Alvarino fails to explicitly teach, 
wherein all of the subframes of the second signal are free of any connecting information so that a receiver listening to the second signal cannot set up a connection with the wireless communication system;
wherein the system information provides several random access channels, RACHs, usable by the receiver for random access, and 
wherein the RACHs are located in separate RACH frequency bands.
However, in the same field of endeavor, AXMON teaches, 
wherein all of the subframes of the second signal are free of any connecting information so that a receiver listening to the second signal cannot set up a connection with the wireless communication system (AXMON; It has been agreed to support multi-PRB operation in 3GPP Rel-13. In this case NB-PSS, NB-SSS, PBCH and system information is broadcasted only on one (or more) anchor-PRB(s) and upon connection setup UEs can be assigned to carry out their connected sessions on other "secondary-PRBs" not containing these signals, Par. 0046). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Rico Alvarino to include the use of synchronization signal as taught by AXMON in order to setup connection (AXMON; Par. 0046).
Rico Alvarino-AXMON fails to explicitly teach, 
wherein the system information provides several random access channels, RACHs, usable by the receiver for random access, and 
wherein the RACHs are located in separate RACH frequency bands.
However, in the same field of endeavor, ZENG teaches,
wherein the system information provides several random access channels, RACHs, usable by the receiver for random access (ZENG; The base station sends, to the terminal, a system information block (System Information Block, SIB) message that carries resource pool configuration information. Specifically, the base station classifies available PRACH channel resources into a plurality of PRACH channel resource pools through frequency division multiplexing, Par. 0221-0222; The terminal sends a message 1 to the base station on the selected PRACH channel resource pool, Par. 0229), and 
wherein the RACHs are located in separate RACH frequency bands (ZENG; a plurality of PRACH channels are classified into a No.1 PRACH signal channel, a No.2 PRACH channel, and a No.3 PRACH channel through frequency division multiplexing, Par. 0224).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Rico Alvarino-AXMON to include the use of different PRACH channels as taught by ZENG in order to support different uplink subcarrier spacing (ZENG; Par. 0223).

Regarding claim 28, Rico Alvarino teaches, A non-transitory digital storage medium having a computer program stored thereon to perform the method of 
transmitting, by a transmitter of a wireless communication system (a BS), a radio signal, the radio signal comprising at least a first frequency band (anchor RB) and a second frequency band (additional RB), the first frequency band comprising a first signal (Rico Alvarino; The operations 1100 may begin, at 1102, by performing a cell search based on one or more signals (e.g., PSS, SSS, and PBCH) received in an anchor RB within a set of RBs available for narrowband communications with a BS , Par. 0100), the second frequency band comprising a second signal (Rico Alvarino; At 1206, the UE performs narrowband communications with the BS using at least one of: the anchor RB or the at least one additional RB. The narrowband communications can be performed differently for different RBs, Par. 0100), and each of the first signal and the second signal comprising a plurality of frames, each frame comprising a plurality of subframes (Rico Alvarino; As illustrated in the subframe structure 500 of FIG. 5, eMTC UEs can support narrowband operation, Par. 0067; Each radio frame may consist of 50 subframes with a length of 10 ms, Par. 0077),   
wherein one or more of the subframes of the first signal comprises connecting information allowing a receiver to establish a connection with a wireless communication system (Rico Alvarino; The PSS … may be used by UEs for cell search and acquisition, Par. 0054; Based on the timing boundary, a UE is able to receive a PBCH transmission, which may be transmitted in subframe 0 of a radio frame, Par. 0075),
wherein the connecting information comprises system information (Rico Alvarino; the UE may receive signaling (e.g., in SIB1) indicating other PRBs than the anchor PRB are available for narrowband communications. The UE may use the other PRBs, for example, for PRACH transmissions, Par. 0120),
when said computer program is run by a computer (Rico Alvarino; a BS , Par. 0100).
Rico Alvarino fails to explicitly teach, 
wherein all of the subframes of the second signal are free of any connecting information so that a receiver listening to the second signal cannot set up a connection with the wireless communication system;
wherein the system information provides several random access channels, RACHs, usable by the receiver for random access, and 
wherein the RACHs are located in separate RACH frequency bands.
However, in the same field of endeavor, AXMON teaches, 
wherein all of the subframes of the second signal are free of any connecting information so that a receiver listening to the second signal cannot set up a connection with the wireless communication system (AXMON; It has been agreed to support multi-PRB operation in 3GPP Rel-13. In this case NB-PSS, NB-SSS, PBCH and system information is broadcasted only on one (or more) anchor-PRB(s) and upon connection setup UEs can be assigned to carry out their connected sessions on other "secondary-PRBs" not containing these signals, Par. 0046). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Rico Alvarino to include the use of synchronization signal as taught by AXMON in order to setup connection (AXMON; Par. 0046).
Rico Alvarino-AXMON fails to explicitly teach, 
wherein the system information provides several random access channels, RACHs, usable by the receiver for random access, and 
wherein the RACHs are located in separate RACH frequency bands.
However, in the same field of endeavor, ZENG teaches,
wherein the system information provides several random access channels, RACHs, usable by the receiver for random access (ZENG; The base station sends, to the terminal, a system information block (System Information Block, SIB) message that carries resource pool configuration information. Specifically, the base station classifies available PRACH channel resources into a plurality of PRACH channel resource pools through frequency division multiplexing, Par. 0221-0222; The terminal sends a message 1 to the base station on the selected PRACH channel resource pool, Par. 0229), and 
wherein the RACHs are located in separate RACH frequency bands (ZENG; a plurality of PRACH channels are classified into a No.1 PRACH signal channel, a No.2 PRACH channel, and a No.3 PRACH channel through frequency division multiplexing, Par. 0224).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Rico Alvarino-AXMON to include the use of different PRACH channels as taught by ZENG in order to support different uplink subcarrier spacing (ZENG; Par. 0223).
  
Regarding claim 29, Rico Alvarino teaches, A non-transitory digital storage medium having a computer program stored thereon to perform the method of  
transmitting, by a transmitter of a wireless communication device (a BS), a radio signal, the radio signal comprising at least a first frequency band (anchor RB) and a second frequency band (additional RB), the first frequency band comprising a first signal (Rico Alvarino; The operations 1100 may begin, at 1102, by performing a cell search based on one or more signals (e.g., PSS, SSS, and PBCH) received in an anchor RB within a set of RBs available for narrowband communications with a BS , Par. 0100), the second frequency band comprising a second signal (Rico Alvarino; At 1206, the UE performs narrowband communications with the BS using at least one of: the anchor RB or the at least one additional RB. The narrowband communications can be performed differently for different RBs, Par. 0100), and each of the first signal and the second signal comprising a plurality of frames, each frame comprising a plurality of subframes (Rico Alvarino; As illustrated in the subframe structure 500 of FIG. 5, eMTC UEs can support narrowband operation, Par. 0067; Each radio frame may consist of 50 subframes with a length of 10 ms, Par. 0077),   
wherein one or more of the subframes of the first signal comprises connecting information allowing a receiver to establish a connection with a wireless communication system (Rico Alvarino; The PSS … may be used by UEs for cell search and acquisition, Par. 0054; Based on the timing boundary, a UE is able to receive a PBCH transmission, which may be transmitted in subframe 0 of a radio frame, Par. 0075),
receiving and processing, by a receiver of the wireless communication system, the radio signal (Rico Alvarino; The operations 1100 may be performed, for example, by a UE (e.g., UE 120) which may be an NB-IoT device, Par. 0100), 
establishing a connection of the receiver with the wireless communication system using the connecting information (Rico Alvarino; The PSS … may be used by UEs for cell search and acquisition, Par. 0054), and 
after having established the connection with the wireless communication system, operating the receiver in the second frequency band (Rico Alvarino; At 1206, the UE performs narrowband communications with the BS using at least one of: the anchor RB or the at least one additional RB, Par. 0100) responsive to band information indicating the second frequency band (Rico Alvarino; At 1104, the UE determines a location (e.g., a frequency location) of at least one additional RB, Par. 0100), 
wherein the connecting information comprises system information (Rico Alvarino; the UE may receive signaling (e.g., in SIB1) indicating other PRBs than the anchor PRB are available for narrowband communications. The UE may use the other PRBs, for example, for PRACH transmissions, Par. 0120),
when said computer program is run by a computer (Rico Alvarino; a UE … a BS, Par. 0100). 
Rico Alvarino fails to explicitly teach, 
wherein all of the subframes of the second signal are free of any connecting information so that a receiver listening to the second signal cannot set up a connection with the wireless communication system;
wherein the system information provides several random access channels, RACHs, usable by the receiver for random access, and 
wherein the RACHs are located in separate RACH frequency bands.
However, in the same field of endeavor, AXMON teaches, 
wherein all of the subframes of the second signal are free of any connecting information so that a receiver listening to the second signal cannot set up a connection with the wireless communication system (AXMON; It has been agreed to support multi-PRB operation in 3GPP Rel-13. In this case NB-PSS, NB-SSS, PBCH and system information is broadcasted only on one (or more) anchor-PRB(s) and upon connection setup UEs can be assigned to carry out their connected sessions on other "secondary-PRBs" not containing these signals, Par. 0046). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Rico Alvarino to include the use of synchronization signal as taught by AXMON in order to setup connection (AXMON; Par. 0046).
Rico Alvarino-AXMON fails to explicitly teach, 
wherein the system information provides several random access channels, RACHs, usable by the receiver for random access, and 
wherein the RACHs are located in separate RACH frequency bands.
However, in the same field of endeavor, ZENG teaches,
wherein the system information provides several random access channels, RACHs, usable by the receiver for random access (ZENG; The base station sends, to the terminal, a system information block (System Information Block, SIB) message that carries resource pool configuration information. Specifically, the base station classifies available PRACH channel resources into a plurality of PRACH channel resource pools through frequency division multiplexing, Par. 0221-0222; The terminal sends a message 1 to the base station on the selected PRACH channel resource pool, Par. 0229), and 
wherein the RACHs are located in separate RACH frequency bands (ZENG; a plurality of PRACH channels are classified into a No.1 PRACH signal channel, a No.2 PRACH channel, and a No.3 PRACH channel through frequency division multiplexing, Par. 0224).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Rico Alvarino-AXMON to include the use of different PRACH channels as taught by ZENG in order to support different uplink subcarrier spacing (ZENG; Par. 0223).


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rico Alvarino-AXMON-ZENG and in further view of Gaal et al. (Gaal hereafter) (US 20170202028 A1).

Regarding claim 9, Rico Alvarino-AXMON-ZENG teaches, The receiver of claim 5.
	Rico Alvarino-AXMON-ZENG fails to explicitly teach,
	wherein the receiver is configured to hop between the plurality of frequency bands.
	However, in the same field of endeavor, Gaal  teaches,
wherein the receiver is configured to hop between the plurality of frequency bands (Gaal; At 425, UE 115-c and UE 115-d may determine frequency hopping patterns based on the NB PRACH information, Par. 0086).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Rico Alvarino-AXMON-ZENG to include the use of frequency hopping pattern as taught by Gaal  in order to transmit PRACH (Gaal; Par. 0005).


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rico Alvarino-AXMON-ZENG and in further view of ZHANG et al. (ZHANG hereafter) (US 20190174460 A1).

Regarding claim 11, Rico Alvarino-AXMON-ZENG teaches, The receiver of claim 1.  
Rico Alvarino-AXMON-ZENG fails to explicitly teach, 
wherein all of the subframes of the second signal comprises 
only the region for a control channel, 
only the region for a random access channel, 
only the region for a downlink channel, 
only the region for an uplink channel, or  
a region for a multicast DL or UL channel.
However, in the same field of endeavor, ZHANG  teaches, 
wherein all of the subframes of the second signal comprises 
a region for a multicast DL or UL channel (ZHANG; receiving the multicast service on the selected target carrier, wherein the target carrier is the anchor carrier and/or the non-anchor carrier, Par. 0119). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Rico Alvarino-AXMON-ZENG to include the use of multicast information as taught by ZHANG  in order to receive multicast from non-anchor carrier (ZHANG ; Par. 0014).


Claim 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rico Alvarino-AXMON-ZENG and in further view of LIM et al (LIM hereafter) (US 20150372779 A1, submitted in IDS).

Regarding claim 16, Rico Alvarino-AXMON-ZENG teaches, The receiver of claim 1. 
Rico Alvarino-AXMON-ZENG fails to explicitly teach, 
wherein the wireless communication system uses an IFFT (Inverse Fast Fourier Transform) based signal.
However, in the same field of endeavor, LIM  teaches, 
wherein the wireless communication system uses an IFFT (Inverse Fast Fourier Transform) based signal (LIM; SC-FDMA is substantially similar to OFDM in that SC-FDMA transmits signals via separate subcarriers using a Fast Fourier transform (FFT) and inverse FFT (IFFT), Par. 0196). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Rico Alvarino-AXMON-ZENG to include the use of IFFT as taught by LIM  in order to transmit SC-FDMA (LIM; Par. 0196).

Regarding claim 17, Rico Alvarino-AXMON-ZENG-LIM teaches, The receiver of claim 16, wherein the IFFT based signal comprises OFDM with CP, DFT-s-OFDM with CP (LIM; SC-FDMA is substantially similar to OFDM in that SC-FDMA transmits signals via separate subcarriers using a Fast Fourier transform (FFT) and inverse FFT (IFFT) … SC-FDMA is also referred to as DFT spread OFDM (DFT-s-OFDM), Par. 0196; The transmitter 111 includes a discrete Fourier transform (DFT) unit 1111, a subcarrier mapper 1112, an IFFT unit 1113, a cyclic prefix (CP) insertion unit 1114, Par. 0198), or IFFT-based waveforms without CP.  
The rational and motivation for adding this teaching of LIM is the same as for Claim 16.

Regarding claim 18, Rico Alvarino-AXMON-ZENG-LIM teaches, The receiver of claim 17, wherein OFDM with CP is used for a downlink transmission (Rico Alvarino; NR may utilize OFDM with a CP on the uplink and downlink, Par. 0076), and DFT-s-OFDM with CP or a single tone transmission is used for an uplink transmission (LIM; SC-FDMA similar to OFDM is used for an uplink, Par. 0194).  
The rational and motivation for adding this teaching of LIM is the same as for Claim 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art US 20170013391 A1 teaches mapping of DL narrowband regions to UL narrowband regions in Fig. 6 and Par. 0118, 0126.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARMIN CHOWDHURY/Examiner, Art Unit 2416